 In the Matter of ROBEiiT L. JACKSON, SR., ROBERT L. JACKSON, JR.,MRS. WILLAMAE YOUNG, ANDMRS. BOBBIEDOLVIN, D/B/A CAPITALCITY CANDY COMPANY 1andBAKERY AND CONFECTIONERY WORKERSINTERNATIONAL UNION OF AMERICA, LOCAL 42 (A. F. L.)Case No. 10-C-1802.-Decided October 30, 1946Mr. John C. McBee,for the Board.Mr. Alexander E. Wilson, Jr.,of Atlanta, Ga., for the respondents.Mr. R. A. Elliott,of Atlanta, Ga., for the Union.Mr. George J. Hadjinoff,of counsel to the Board.DECISIONANDORDEROn May 29, 1946, Trial Examiner Charles E. Persons issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The Trial Examiner alsorecommended that the complaint be dismissed without prejudice asto three employees who were unable to testify at the hearing. There-after, the respondents and counsel for the Board filed exceptions tothe Intermediate Report and supporting briefs.Oral argument washeld before the Board in Washington, D. C., on August 13, 1946, inwhich the respondents participated.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, the contentions advancedat the oral argument, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, except insofar as they are inconsistent with our findingsand order hereinafter set forth.1The complaint and various pleadings erroneously referredto the tradename of thepartnership as CapitolCity CandyCompany.71 N. L It B., No 70.447717734-47-vol. 71-30 448DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The Trial Examiner found that Foreman Stewart told employeeVirginia Bronson, "If these girls don't keep their big mouth shut aboutthe Union they are going right out of here," and that Stewart askedanother employee if she knew who had started the Union. The recordalso shows, as the Trial Examiner found, that, in the midst of theUnion's organizational campaign and shortly before an election, PlantManager Jackson convened a, meeting of all the employees, at which heannounced a general wage increase and suggested, among other things,that the employees set up an independent plan to represent diem andfor the presentation of grievances.The following month, and severalweeks after the Union had won the election, the respondents dis-criminatorily discharged 2 employees and laid off 10 other employees,all of whom the respondents thereafter discriminatorily refused to re-employ, as hereinafter appears.,The Trial Examiner found, and we agree, that by the foregoing andother conduct, as more fully detailed in the Intermediate Report, therespondents interfered with, restrained, and coerced their employees,m violation of Section 8 (1) of the Act.2.The Trial Examiner found that the respondents discriminatorilydischarged and thereafter refused to reinstate the employees listed inthe complaint and that the respondents thereby violated Section 8 (3)of the Act.While we agree with the Trial Examiner that the refusalto reinstate these employees was motivated by anti-union considera-tions, we are not persuaded, except as to Mamie Cameron and JohnnieGaither, that the lay-offs were effected for siinilar reasons.The re-spondents contended, and offered evidence to show, that they closeddown their sandwich department and curtailed production in the candydepartment because of shortages and the high cost of materials andthat the August lay-offs were made for these economic reasons. Thetestimony of several Board witnesses also tends to support this con-tention.In reversing the, Trial Examiner's finding that the lay-offs were un-lawfully motivated, we are not unmindful of the evidence that the re-spondents had manifested their hostility toward the organizationalefforts of the employees, that the lay-offs followed closely on the heelsof the Union's victory at the polls, and that the employees in questionwere subsequently denied reinstatement for discriminatory reasons.However suggestive of discriminatory motivation these circumstancesmay be, we find, nevertheless, that they are insufficient to overcome theaffirmative evidence adduced at the hearing that the lay-offs were dueto the economic reasons asserted by the respondents.SeeMatter of Hays Corporation,64 N L R B 406, 411, where we dismissed the conyplaint for lack of "sufficient affirmative evidence" that the employer "was motivated by anillegal purpose in closing"his foundry, although the circumstance that the closing of thefoundry followed immediately a successful organizational campaign by a union was sug-gestive of discriminatory motivation. CAPITAL CITY CANDY COMPANY449The lay-offs of Cameron and Gaither requires separate treatment,however.Unaffected by the August lay-offs, these employees, to-gether with employee Minnie Willaford, continued to work in thecandy department until October 12.Although the respondents al-leged that they laid off Cameron and Gaither on that date for the samereasons that made necessary the August lay-offs, we are convincedthat as to these 2 employees these reasons were merely a pretext. Thus,the record shows that the respondents hired 10 new employees in thecandy and potato chip departments only a few days before the lay-offof Cameron and Gaither and that only 2 of these 10 new employees hadhad any previous experience in this type of work, while Cameron andGaither were both experienced and satisfactory workers.Moreover,with the lay-off of Cameron and Gaither and the refusal to reinstatethe employees previously laid off, the respondents successfully dis-placed all the women employees in the sandwich and candy depart-ments and thereby effectuated their plan, as found by the Trial Ex-aminer, to eliminate the Union from the plant.3We conclude, there-fore, as did the Trial Examiner, that by laying off Cameron andGaither on October 12, 1945, the respondents discriminated in regardto their hire and tenure of employment and thereby discouraged mem-bership in the Union, in violation of Section 8 (3) of the Act.Although the record does not satisfy us that the lay-off of the em-ployees in August was discriminatory, it does furnish proof that therespondents refused to reemploy them for discriminatory reasons.By September 29, 1945, the economic situation cited by the respondentsas an explanation for the lay-offs, had considerably improved, andduring the rest of the calendar year and at the beginning of the nextthe respondents hired many new employees.Thus, on September 29and 30, the respondents advertised in the Atlanta Journal for "girlsfor wrapping candy" at a starting pay of 50 cents an hour, or 5 centsmore than the rate at which the respondents had paid their laid-offemployees.By October 12, according to the credible testimony ofemployees Cameron and Gaither, the respondents had hired 10 newemployees.The record further shows that additional employees werehired after October 12, that 3 of the new employees worked withoutinterruption -during the entire remaining portion of the calendaryear, and that at least 7 other new employees worked from 5 to 9weeks during the same period.The evidence further establishes thatin January and February, 1916, the number of new employees work-ing in the candy and potato chip departments rose to about 20.8 As stated in the Intermediate Report. 19 employees out of 32 eligible voters cast ballotsin the election held in July 1946.All 13 women employees in the candy and sandwichdepartments voted in the election, and of this nnmher the respondents discriminatorily ter-minated the employment of the 12 employees involved in the present proceeding. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no doubt that the laid-off employees were qualified forthe jobs which were available in the candy' and potato chip depart-ments on September 29 and to which the newly hired women wereassigned.Prior to the August lay-offs, the respondents customarilytransferred employees, whenever needed, from job to job and from de-partment to department, and, inasmuch as the laid-off employees hadbeen in the respondents' employ for some time, they had acquired' con-siderable experience in work other than that to which they wereregularly assigned.Some of them, moreover, had received specialtraining in several jobs.That the lack of qualification was not areason for the denial of reinstatement appears also from the fact thatonly 2 of the 10 replacements had had any previous experience in thework for which they were hired.The respondents contend that they did not reemploy these employeessolely because they failed to make proper application for reinstate-ment.There is no merit in this contention. Such application wasunnecessary because each of the employees had been assured at thetime of her lay-off that she would be notified when to return to work,.This promise was not kept by the respondents, although the employees'addresses were known to them.Moreover, following a June lay-offonly a few months before, the respondents had sent individual lettersto their employees notifying them of the resumption of operations-The contention, furthermore, is at variance with the facts.Thus, therecord establishes not only that several of the employees personallymade timely and proper applications for reinstatement, but also thatthe respondents rejected four of these applications, offering lack ofwork as the reason, on the very day on which the respondents offeredjobs to, and hired, new employees.The record in this regard alsoreveals that at each of the series of conferences beginning August 29,1945, and lasting through January 1946, the Union made a requestfor reinstatement in behalf ofalllaid-off employees.4 It is clear,therefore, that jobs were available for the laid-off employees on Sep-tember 29, 1945, and that the respondents discriminatorily refused torehire them on and after that date.4.The complaint also alleged that the respondents discriminatorilydischarged and thereafter refused to rehire Lucille Pickens, GraceStephens, and Mary Lowe. These individuals were ill at the timeof the hearing and were unable to testify.The record does not dis-close whether these employees were members of the Union and, in4In November 1945, therespondents advised theUnion that they wouldreinstate im-mediately one or two employees to be designatedby the Union,and the others as Jobs becameavailableThe TrialExaminer found, and we agree, that this did not constitute abonafideoffer of reinstatementand that itdid not, therefore,satisfy the respondents' obligationunder the Act to reinstate the entiregroup of employees against whom the respondents haddiscriminatedN. L. R. B. v. Poultrymen's Service Corp.,138 F.(2d) 204, 210(C. C A. 3),enf'g 41 N. L. R. B. 444, 459-460, 462; cf.Matter of Wright-Hibbard Industrial ElectricTruck Co , Inc.,67 N. L.R. B. 897. CAPITAL CITY CANDY COMPANY451the absence of such showing, the Trial Examiner did not considerthe proof sufficient to sustain the allegation of discrimination.Wedo not agree.These 3 employees worked in the candy and sandwich departments,together with the 7 other employees whose discriminatory refusalsto rehire we have already discussed; the entire group of 10 employeeswas laid off in August 1945. Like the other employees laid off atthe time, these 3 employees were also informed by Foreman Stewartthat the respondents would notify them when to return to work. Sofar as the record shows, the respondents failed to advise these em-ployees when operations were resumed and, as of the date of the hear-ing, none of them had been reinstated.The respondents offered noexplanation for their failure to reemploy these 3 employees otherthan the reason alleged as to the rest of the group, namely, the pur-ported failure to make a pro.per application for reinstatement.Al-though the record does not indicate whether these employees madeindividual applications for reemployment, the Union at various timesbeginning on August 29 did make application for all the laid-off em-ployees,includingthese 3, as we have already mentioned.Under the circumstances, we perceive no valid reason for denyingimmediate relief from the discrimination against these three em-ployees, even though they were unable to testify concerning theirunion membership.The Trial Examiner found, and we agree, thatthe respondents terminated the employment of the group of employeeshere involved in order to eliminate the Union from the plant. In-asmuch as the respondents' objective was violative of the Act, it isimmaterial that, in carrying it out, some of the victims of the re-spondents' discrimination may not have been union members.Dis-crimination in 'regard to the hire or tenure of employment of a groupof employees, including non-union members of the group, tends todiscourage union membership and activities no less than discrimina-tion directed against union members alone.'Non-union victims ofdiscrimination are, in such case, entitled to the same relief under theAct as are the union members .5Accordingly, we find that, by discriminating in regard to the hireor tenure of employment of Pickens, Stephens, and Lowe, the respond-ents violated Section 8 (3) of the Act.We also find that by engagingin such conduct the respondents interfered with, restrained, and co-The situation is similar to a lock-out of all employees because some joined the Union.In such a case, we require the employer to reinstate and make whole all the employees,union and non-union.SeeMatter of J. R.Todd, d/b/a Central Mineral Company,59N. L. R. B.757, 773.A similar situation exists where an employer deprives all employeesin a bargaining unit of certain benefits and privileges because they designated the unionas their bargaining representative.In such a case we also require the employer to restorethe benefits and privileges to all employees in the bargaining unit regardless of their affil-iation or nonaffiliation with the Union.Matter of General Motors Corporation,59 N. L.R. B. 1143, 1145-4146,enf'd as mod. 150 F.(2d) 201(C. C. A. 3),. 452DECISIONSOF NATIONALLABOR RELATIONS BOARDerced their employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act and thereby violated Section 8 (1) of the Act.5.Having found that the respondents discriminatorily dischargedand thereafter refused to reinstate Johnnie Gaither and Mamie Cam-eron and that the respondents discriminatorily refused to reinstateLucille Pickens, Grace Stephens, Mary Lowe, Virginia Bronson, EllenMoses, Zitta Bell Murray, Ruby Peters, Roberta Roberts, Leola Ware,and Eveline Winfrey, we shall order that the respondents offer theseemployees immediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to their seniority orother rights and privileges and that the respondents make themwhole for any loss of pay they may have suffered, by reason of thediscrimination against them, during the period from the date of thediscrimination to the date of the respondents' offer of reinstatement,less their net earnings during said period.EWe shall order that theback pay of Gaither and Cameron be computed from October 12, 1945,the date on which they were discharged, as the Trial Examiner recom-mended.We shall also order that the back pay of the *other employeesbe computed from September 29, 1945, rather than August 29, whenthe Union first made application for their reinstatement.The re-spondents' failure to reinstate the employees on August 29 did notconstitute a violation of the Act in the absence of proof that jobswere then available for these employees.Jobs were available by Sep-tember 29, however, for on that date, as mentioned above, the respond-ents advertised for, and thereafter engaged, new employees.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondents, Robert L. Jackson, Sr.,Robert L. Jackson, Jr., Mrs. Willamae Young, and Mrs. BobbieDolvin d/b/a Capital City Candy Company, Atlanta, Georgia, andtheir agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Bakery and Confectionery Work-ers International Union of America, Local 42 (A. F. L.), or any otherlabor organization, by discriminating in regard to the hire or tenure ofemployment or any terms and conditions of employment of theiremployees;6 The Board will abate the running of back pay during the period between the issuanceof an Intermediate Report and the Board's Decision and Order in cases where the Boardreverses a dismissal by the Trial Examiner of allegations of discrimination on the merits.Matter of Bermite Powder Company,66 N.L R B. 678;Matter of Wyman-Cordon, Com-pany,62 N L R B 561. In the present case, however, the dismissal as to Pickens,Stephens, and Lowe was without prejudice.We find no reason,therefore, under the factsof this case, for not issuing our usual remedial order as to these three employees CAPITAL CITY CANDY COMPANY453(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Bakery and ConfectioneryWorkers International Union of America, Local 42 (A. F. L.), orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities,for the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Virginia Bronson, Mamie Cameron, Johnnie Gaither,Ellen Moses, Zitta Bell Murray, Ruby Peters, Roberta Roberts, LeolaWare, Eveline Winfrey, Lucille Pickens, Grace Stephens, and MaryLowe immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority or otherrights and privileges;(b)Make whole Virginia Bronson, Ellen Moses, Zitta Bell Mur-ray, Ruby Peters, Roberta Roberts, Leola Ware, Eveline Winfrey,Lucille Pickens, Grace Stephens, and Mary Lowe for any loss ofpay they may have suffered by reason of the respondents' discrimina-tion against them by payment to each of them a sum of money equalto the amount which she normally would have earned as wages fromSeptember 29, 1945, the date of the discriminatory refusal to re-instate, to the date of the respondents' offer of reinstatement, less hernet earnings during that period;(c)Make whole Mamie Cameron and Johnnie Gaither for any lossof pay they may have suffered by reason of the respondents' dis-crimination against them by payment to each of them of a sum ofmoney equal to the amount he or she normally would have earnedas wages from October 12, 1945, the date of the discriminatory dis-charge, to the date of the respondents' offer of reinstatement, lesshis or her net earnings during that period;(d)Post at their plant at Atlanta, Georgia, copies of the noticeattached hereto, marked "Appendix A." Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterhaving been duly signed by the respondents' representative, be postedby the respondents immediately upon receipt thereof, and maintainedby them for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial ;(d)Notify the Regional Director for the Tenth Region (Atlanta,Georgia), in writing, within ten (10) days from the date of thereceipt of this Order, what steps the respondents have taken tocomply herewith. 454DECISIONSOF NATIONALLABOR RELATIONS BOARDDIR.JAMES J. REYNOLDS,JR., took no part in the consideration ofthe above Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Bakery and Confec-tioneryWorkers International Union of America, Local 42,(A. F. L.), or any other labor organization, by refusing to re-instate any of our employees, or by discriminating in any, othermanner in regard to their hire and tenure of employment or anyterm or condition of employment.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.Virginia BronsonMamie CameronJohnnie GaitherEllen MosesZitta Bell MurrayMary LoweRuby PetersRoberta RobertsLeola WareEvelineWinfreyLucille PickensGrace StephensWE WILL NOT in any manner interfere with, restrain, or coerceemployees in the exercise,of their right to self-organization, tojoin or assist the above-named or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection.Allour employees are free to become or remain members of theabove-named or any other labor organization.ROBERT L. JACKSON, Sr.,ROBERT L. JACKSON, Jr.,MRS. WILLAMAEYOUNG,MRS. BOBBIE DOLVIN,d/b/a CAPITAL CITY 'CANDY COMPANY,Employer.Dated------------------By-----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. CAPITAL CITY CANDY COMPANY455INTERMEDIATE REPORTJohn C. MoRee,Esq.,for the Board.AlexanderE.Wilson, Jr.,Esq.,of Atlanta,Ga., for the Respondents.R. A. Elliott,Esq.,of Atlanta,Ga., for the Union.STATEMENT OF THE CASEUpon a second amended charge duly filed on April 3, 1946,1 by the Bakeryand Confectionery Workers International Union of America, Local 42, A. F. L.,herein called the Union, the National Labor Relations Board, herein calledthe Board, by its Regional Director for the Tenth Region (Atlanta, Georgia),issued its complaint dated April 8, 1946, against Robert L Jackson, Sr., RobertL. Jackson, Jr., Mrs. Willamae Young, and Mrs. Bobbie Dolvin, d/b/a CapitalCity Candy Company, herein called the Respondents, alleging that the Respond-ents had engaged in and were engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notices of hearing thereon were duly served uponthe Respondents and the Union.With respect to the unfair labor practices, the complaint, as amended atthe hearing, alleges in substance (1) that the Respondents discharged VirginiaBronson, Ellen Moses, Zitta Bell Murray, Ruby Peters, Lucille Pickens, RobertaRoberts, and Leola Ware on August 7, 1945, Eveline Winfrey on August 14,1945, Grace J. Stephens on August 15, 1945, Mary Lowe on August 17, 1945,and Mamie Cameron and Johnnie Gaither on October 12, 1945, and thereafterrefused to reinstate them, because they joined and assisted the Union and en-gaged in concerted activities for the purpose of collective bargaining and othermutual aid and protection, and (2) that the Respondents through named officersand agents, from on or about June 1, 1945, to date, have vilified, disparaged,and expressed disapproval of the Union ; have interrogated their employeesconcerning their union aifliations ; have urged, persuaded, threatened, andwarned their employees to refrain from assisting, becoming members of, orremaining members of the Union ; removed the work stools from the plant inan effort to discourage membership in the Union; and further that the Respond-ents did on or about July 5, 1945, offer, promise and grant a wage increaseto their employees, and suggest and urge their employees to form an inside labororganization and not become affiliated with the Union ; by these acts interferingwith, restraining and coercing their employees in the exercise of the rights guar-anteed in Section 7 of the Act and engaging in unfair labor practices withinthe meaning of Section 8 (1) of the Act.On April 18, 1946, the Respondents filed their answer in which they admitthe facts alleged in the complaint as to their organization, the character andextent of their business and that the complainants were "laid off on or aboutthe dates" stated.The answer denies the commission of any unfair labor prac-tices and states affirmatively that none of the complainants have "since the dateof her lay-off applied for reinstatement with Respondents."Pursuant to notice a hearing was held on April 22 and 23, 1946, at Atlanta,Georgia, before the undersigned, Charles E Persons, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the Respondentswere represented by counsel and the Union by one of its officials.Full op-1 At the request of the Respondents,the date of the filing of the original charge, October10, 1945, and that of the amended charge, March 29, 1946, were incorporated in the record. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.At the close ofthe Board's presentation, in chief, its counsel moved to dismiss so much of thecomplaint as alleges the discriminatory acts affecting Alberta Finch and SallyHudsonThis motion was granted without objection.At the conclusion ofthe presentation of testimony all parties waived oral argument before the un-dersigned.They were duly advised that they had the privilege of presentingbriefs for the consideration of the Trial Examiner:The Board and the Re-spondents have duly submitted such briefs.Upon the entire record in the case and from his observations of the witnesses,the undersigned makes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTS 2Robert L. Jackson, Sr, Robert L Jackson, Jr., Mrs. Willamae Young, andMrs. Bobbie Dolvin comprise a partnership, doing business as Capital City CandyCompany.Their principal office and place of business, herein called the plant,is at 142 Jackson Street, Atlanta, Georgia, where they are engaged in the manu-facture and sale of peanut candy, potato chips and related products.During the calendar year of 1945, the Respondents purchased raw materialsconsisting of peanuts, sugar, syrups, oil, potatoes, and related products, valuedat apps oximately $75,000Approximately 20 percent in value of these rawmaterials was shipped to the plant from points outside the State of Georgia.During the same period the Respondents' sales were in excess of $75,000, andapproximately 50 percent in value was shipped to customers in other States.The Respondents admit, for the purpose of this proceeding only, and the under-Signed finds, that they are engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDBakery and Confectionery Woikers International Union of America, Local 42,affiliated with the American Federation of Labor, is a labor organization admit-ting to its membership employees of the Respondents.IIITHE UNFAIR LABOR PRACTICESA BackgroundIn May 1945, the Union began an organizational campaign among the Respond-ents' employees.In June a union representative called Robert L. Jackson, Sr ,manager of the plant, herein called Jackson, stating that a majority of the em-ployees had joined the Union and asking recognition as bargaining representative.Jackson's reply was noncommital. Shortly before June 21, 1945, the Union pe-titioned the Board for an investigation and certification of representatives.Thereafter through Respondents' counsel an agreement was reached for a con-sent election which was held on July, 26, 1945Of 32 eligible voters, 19 cast validvotes of which 14 were for the Union and 5 againstWhen representatives ofthe Union and the Respondents first met on or about August 29, 1945, in theoffice of Judge Cone, a Commissioner of Conciliation, the plant was almost com-pletely shut down, and the Respondents were uncertain what their future coursewould be.The Union consented to postpone negotiations.A second meetingwas held in mid-November.Representatives of the Union and of the Respond-2These findings are based on a stipulation between the parties incorporated in therecord;upon data presented in the complaint which were admitted by the Respondents intheir answer;and on uncontradicted testimony in the record. CAPITAL CITY CANDY COMPANY457ents met subsequently in January 1946 and on February 8, and 20, 1946Atthe meetings in 1946, a contract proposed by the Union was discussed and counter-proposalsmade by the Respondent. These discussions are, in general, notmaterial to the issues in this proceeding.However, there was recurrent dis-cussion regarding the complainants and the possibility that they might beieinstatedThe Respondents regularly took the position that they would ie-instate one or two.at once if the union representatives would designate them.They promised to rehire the others "as openings became available." It is clearthat such-proposals were' items in the give and take of bargainingNo unquali-ned promise was given to rehire the complainants.0B. Interference, restraint, and coercionOn July 2. 1945. when the employees were recalled after a 3-week lay-off inJune, Employee Virginia Bronson spoke to Foreman Henry P Stewart' aboutthe reinstatement of Employee Ruby Peters which had been authorized byJacksonAt the time Stewart said, as Bronson's uncontroverted and creditedtestimony reads, "If these girls don't keep their big mouth shut about the unionthey are going right out of here. If they don't keep their big mouth shut, all ofthem are going to get out of here."Shortly before the election when Employees Leola Ware and Zitta B. Murraywere reading the election notice, Stewart accosted them and asked Ware ifshe knew who started the Union. She replied that she did notAfter the election Ware asked Stewait in the presence of Bronson whetherthe result, which was favorable to the Union, meant that every employee wouldbecome a member of the Union. Stewart replied, as Bronson's credited testi-mony leads. "Well, it is not going to mean anything"The employees were recalled on July 2, 1945, after the June lay-off.OnJuly 5, 1945, the employees were assembled on working tune shortly beforenoon and addressed by Jackson.The content of his speech is not seriously indisputeSeveral employees gave quite full and mutually corrobol ative accountsin their testimony."Their statements were not specifically controverted by Jai k-'At thetime of the heating Stewart had left the Respondents'employ.He did notappear asa witnessWare so testified and her uncontroverted testimony is credited by the undersignedi See the testimony of Bronson, Peters and Ware. Less complete statements occur inthe testimony of Gaither,Roberts,Winfrey, and Murray.For comparative purposesJackson's testimony regarding the speech is quoted in fullI told them that I couldn'tmake them a speech ; if I could have, I wouldn't be inthe candy business; I would be a politician.But the thing I wanted : They had askedme for a raise,and I saw it possible to give them all a five-cent raise on the hour Ifelt like it was conning to them. I was not giving them anything,it belonged to them.Most of them worked hard, and so forth and so on ; that I would continue to raisethem any time I could, anything I could see my way clear to, and that I didn't knowif somebody might tell them that I was figuring on putting in a lot of machinery orhiring white help to replace them, but I hadn't thought anything about that If theyworked and did their work right and were loyal to the job, they would be employeesright on.And we had a good chance here in the South now that the war had broughtdown some money:we had a chance to develop itAs I understood it, there was onlyabout 5 to 7 percent of the candy made in the South that was eaten in the South;that I wanted to expand the business and produce as much as we could after thewar when it got where we could, so I could pay out the wages to the people, and wecould keep the money here in the South, if we worked together.Q Did you say anything about the union?A. Yes, I told them that I had heard something said about the union and if theywanted to join the anion it was plumb all right;I had nothing against the union Itwas their money, they worked for it and could spend it the way they wanted to ; orif they wanted to pick out someone among them, they could come to me at any timeand we would iron it out the best we could.. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDson.He first announced that he would give a general raise of 5 cents an houreffective on the current week's pay, saying as Bronson's testimony reads, "heknow that times are hard and he know that meat and everything are high,that we have to pay the same thing for our pork chops that he pays for his,and that he had been satisfied with our work and everything." Jackson referredto the union activity in the plant and stated that the employees should feelfree to join or abstain from joining.However he suggested, as Bronson testi-fied, "that he had thought it would be best if those girls would pick somebodyout among themselves and let them represent them, and if they have any troublesor anything, let this person come and tell him, and then he and this personwould talk it over and then he would tell this person what to come back andtell them "Of similar purport is the testimony of Peters reading, "He said, It isall right with me if you want to join this union, but I would rather have youto organize one between yourselves.Pick out some responsible girl and tell herall your troubles and let her bring it to [me]." 6 Jackson assured the employeesthat current rumors that colored men and women would be replaced by whiteemployees after the war' were baseless.He further stated that the service ofthe currently employed colored workers was satisfactory.There was a palpableattempt by Jackson to deter the employees from joining the Union in an appealto sectional prejudice.He called the employees' attention to the fact that ofthe dues paid to the Union a portion would be sent to its northern headquarters.As Bronson's testimony is recorded, Jackson said, "there has always been plentyof money up North and he didn't see why the people from the South had to taketheir money and send it up [there]."As to Jackson's speech it is clear that he granted a unilateral and substantialwage increase immediately effective, with a promise of further raises, and an-nounced it on July 5, 1945. Such action shortly before the Board election andafter the Board's administrative processes preliminary to the election had beenset in motion, must be held, under controlling Board's precedents, to constitutean attempt to persuade the Respondents' employees that wage increases could beobtained without collective bargaining and thus to influence them to vote againstthe Union.'Moreover Jackson's speech on July 5, 1945, was distinctly anti-Union.Hemade a definite proposal for the setting up of an alternative plan for thehandling of grievances and appealed to sectional prejudice against the transferof union dues to its northern headquarters.When viewed in the light of thediscriminatory discharges, and refusals to rehire set forth below, which followedpromptly upon union success in the Board election, and in the setting of thetotality of the Respondents' actions, the speech cannot be justified on the groundsof Respondents' right to freedom of speech. It must be found to constituteinterference with the employees "full freedom of association, self-organizationand designation of representatives of their own choosing" which it is the de-"Murray's testimony in point here reads, "He said if anything come up on employment,we could select a girl there In the building and get together and come down to him ; wecould get together on It."T SeeMatter of American OilCo., 41 N. L.R. B. 1105, 1117, andMatter of Bear BrandHosieryCo.,40 N. L. R.B. 323, 334, enf'd 131 F(2d) 731 (C C. A. 7).The Board said:The time and circumstances of the publication of the various notices describedabove, considered in conjunction with what the respondent otherwise said and did,and the implications contained therein that the employees would gain nothing byjoining a labor organization,made them intimidatory,coercive,and violative of theAct.CfMatter of Shreve and Co.,57 N. L. R. B. 1483,andMatter of Continental Oil Co ,56 N. L.It.B. 169,wherein the Board set aside elections because of similar actions ofemployers.0 CAPITAL CITY CANDY COMPANY459Glared policy of the Act to maintain and which the Board is in duty bound tosustain.The undersigned finds that by the acts and utterances of Stewart; by the uni-lateralWage increase granted on July 5, 1945; by the attempt of Jackson toinduce the employees to set up an independent organization as a substitutefor union action ; by the anti-union speech of Jackson on July 5. when viewedin the light of these acts and utterances, the respondents have interfered with,restrained, and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act .8C. The discriminatory dischargesVirginia Bronson, Ellen Moses, Zitta Bell Murray, Ruby Peters, RobertaRoberts,andLeola Warewere informed on August 7, 1945, by Stewart that theywould be temporarily laid off because of a shortage of raw material.Eachwas told that she would be informed when work was available.However, nonewas so notified and the so-called lay-off was in effect a discharge.Bronson andWare were hired on March 20, 1944. They were assigned to the job of sealingcandy boxes and continued in that work until laid off on August 7. These op-erators wrap the boxes, in which the candy bars separately wrapped have beenassembled, in wax paper and seal the folded ends by the application of a hotiron.On the date on which Bronson, Ware and Ruby Peters were hired, March20, 1944, the white employees, who staffed the plant, walked out. The only whitewoman who remained was the forelady, Nina Burnham. She instructed thenewly hired colored employees in their work.When Burnham left the plantin June 1944, Bronson took over her duties and was given an increase of 5cents an hour. Bronson's uncontroverted and credited testimony describes thisassignment as follows :Those duties were to train the new girls as they came in, and [Jackson]said if there was any girl I wasn't satisfied with there, well, I could tellhim about it and he would let them go, and to keep check on the eandyl,because it was piece work on the candy and piece work on the crackers, andsomebody had to help check on that.Bronson's duties in keeping account of the boxes of candy and of crackersandwiches packed pertained to the bonus payments paid for work in excessof quotas set up.The candy wrappers' quota was 30 boxes an hour. For out-put in excess of that they received 11/2 cents a box in addition to their hourlywage of 40 cents or, after July 2, 1945, 45 cents an hour. The correspondingquota on boxes of cracker sandwiches was 10; the bonus for additional outputwas 4 cents a box. It is the Respondents' contention that this quota and bonussystem, together with the enhancement in production resulting from constantwork at one task, dictated a policy of confining each employee to a single op-eration.However the employees testified that they were frequently transferredand in the course of their employment acquired familiarity and efficiencyin various tasks.Bronson's testimony is entitled to especial consideration in thiscontroversy because of her supervisory duties and her obligation to instruct newemployees.She stated,6 The Board contendsthat the removal of stools from the plant constituted a further actviolative of Section 8 (1) of the Act. It appears that stools had been furnished for the useof the employees who prepared and packed the cracker sandwiches.These stools wereremoved in order that they might be cleaned and were not replaced. This happened justafter the Board election on July 26, 1945Since this department was closed on August 7,1945 and had not thereafter been reopened, there was no need for this equipment. Underthese circumstances the undersigned finds that this allegation of the Board has not beensustained. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDWell, we transferred them [the employees] whet ever we needed them everyday If we were short of a girl over here on wrapping candy, anti could takea girl from some other place and put her over to wrap candy. If the crackersgave out, you would also use them to wrap candy, or probably put them inthe potato chipsAnyway they used them all over the place.The Respondents voiced no criticism of the service of either Bronson or Ware.A statement of earnings in the quarter ending September 30, 1945. furnishedby the Respondents indicates that Bronson worked steadily from July 2 to August7,19458Her earnings were in excess of that accruing at 50 cents an hour.Ware fell considerably below full-time earnings at 45 cents an hour10Bronsonand Ware were notified by Stewart on August 7 that they-were being laid off.Bronson testified that Stewart, "didn't tell us that he had laid us off.He said,be oft' tomorrow and we will let you know when to come back." Similarly it wasWare's testimony that Stewart said, "Leola, you and Virginia 'Bronson are goingto be off for a couple of days," and promised to call them back "Just as soon as Iget some more [material] " 11These undenied statements are credited by theundersigned.Stewart's promise to recall them was never fulfilled.EllenMoses was hired on July 12,12 1944.She worked for a time at sackingpotato chips but her regular assignment was the wrapping of cracker sandwiches.However, the Respondents sent her a "Notice of Separation" through the mail onAugust 13, 1945, on whichi her work is designated as "candy wrapper "Thestatement of earnings furnished by the Respondents shows that Moses workedpr ieticaliy full time from July 2 to August 7, 1945Ruby Peterswas hired on March 20, 1944.Although she wrapped crackersandwiches as her regular assignment she testified without contradiction, andthe undersigned finds, to the following effect :I continued on that job [wrapping cracker sandwiches] until I was laid off,but during the time I was working on that job, I was moved all around theplace, wrapping candy, picking up candy, making boxes, sacking potato chips,sacking peanuts. In fact I did everything . except cooking the potatochips and cooking the candy.Cooking the potato chips and candy were men's assignments in the plantIt wasMoses' credited testimony that she was accustomed to exceed the quota assignedforwrapping cracker sandwich boxes and that she made the candy wrappingquota "sometimes " 13Her reported earnings for the period July 2 to August 7,1941, show that she considerably exceeded full-time hourly earnings at the rateof 45 cents an hourPeters had been "fired" by Jackson "about a month" earlier than the generalJune lay-off together with Employee Clara Munson 1l "for breaking up some sand-wiches and throwing them on the floor " Peters made application to Jackson forieinstatemcnt claiming that Munson, not she, was responsible for the mishandlingof the cracker sandwiches.She was rehired and the Respondents do not contendO The recorddoesnot contain a detailed statement of employee earnings prior to the thirdquartet of 194510She tai ned $80 60 while full-time earnings would amount to $97 20ItBronson testified further that employee Minnie Willaford, who had fist been hired inJune 1944, and thus had some 3 months' less seniority thanshe, wasretained after August7 and took over the work of sealing candy boxesShe had previously sealed the crackersandwich bores and shared with Bronson and ware the responsibility for sealing the saltedpeanutsThe earnings record indicates that W'illaford had practically full-time earningsfrom July 2 to October 12, 194512On Moses' Notice of Separation this dateis givenas July 7. 194412On Peters' Notice of Separation mailed to heron August13. 1945, she is classified as a"candy wrapper "11 Jacksonwas in error in statingthat Roberta Robertswas discharged at this time. CAPITAL CITY CANDY COMPANY461that this incident had any bearing on the subsequent termination of her employ-ment.Zitta Bell Murrainwas hired late in September 1944, and assigned to work asa. cracker sandwich wrapperHowever she became experienced in other jobs.Her undenied and credited testimony pertinent here reads: "I wrapped candy,made boxes and sacked . . . salted peanuts and sacked potato chips Iworked-all over the plant."Murray fuither testified that she worked regularlyon wrapping cracker sandwiches until Christmas 1944 and after the followingFebruary or March "started to transfer one place and then another. . . . Ahalf day, two or three days, [or] a week " It was her uncontroverted and creditedtestimony that her work on these transfer-assignments was never criticized andthat she made the quota both when wrapping candy and cracker sandwichesThe statement of her earnings bears out this statement, since she made morethan full-time hourly earnings from July 2 to August 7, 1944Roberta Robertswas hired in October 1944 and worked in turn wrapping candy,wrapping cracker sandwiches, sacking potato chips and again in wrapping crackersandwiches.Prior to her termination of employment on August 7, 1945, she hadworked steadily wrapping cracker sandwiches for 7 weeks. She testified thatshe made the established quota as a candy wrapperWhen asked whether herwork had ever been criticized on any of the jobs assigned her, she answered, "Nota bit."The undersigned ciedits this uncontrovei ted testimony by RobertsHerearnings for the period July 2 to August 7, 1945, aie practically equivalent tofull-time earnings at 45 cents an hour.Moses, Peters, Murray, and Roberts were notified by Stewart on August 7 thatthey would be laid off temporarily due to the failuie of the supply of crackers.Murray, who was instructed by Stewart to inform the other cracker sandwichwrappers, gave the following testimony as to Stewart's instruction,He told us that the cracker girls would be laid off and he didn't know howlong they would be laid off because they didn't have any more crackers ; so,just as soon as they get some more crackers, lie would let us knouu, but hedidn't know when it would beIt is clearly reflected by the record that this promise of Stewart was never ful-filled.Evelyn 1Vinfieywas hired in July 1944 and her employment terminated onAugust 14, 1945She began work as a candy wrapper but woiked at variousassignments.Her credited testimony pertinent to the point reads,That is what I was hired for, but I wrapped candy and wrapped peanut candyand then I wrapped stick candy, and then I went from there to the potatochip room, and I sacked potato chips, salted peanuts, and then picked upcandyOn the Respondents' Notice of Separation Winfrey is classified as a "candywrapper."Winfrey earned but $81.29 in the period from July 2 to August 15, 194.5Thisis considerably below full-time wages for this periodHowever Respondents'withholding receipt for the full period of her employment in 1945 shows earningsof $457 which indicates 71/2 months work of fairly iegular attendance and eff-cient attention to her work.Winfrey was notified of a lay-off by Stewart who said, as her credited testimonyreads, "Well, lie told its that lie was short of sugar and when he got some sugar,he would send back for us"1llantie Cameronwas hired on October 4, 1944, andJohnny Gaitheron July 19,1944.Both were candy wrappers and both were continued in Respondents' em-ployment until October 12, 1945. Cameron gave credited testimony to the effect 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat she was occupied in bagging peanuts for a little over a week shortly beforeher employment terminated.But she had returned to her regular job when shewas laid off. She testified that she "always got [her] production quota and quitea bit over" as a candy wrapper. At times she was able to run her productiontip to over 40 boxes an hour. It will be remembered that the quota was set at 30boxes.The earnings data furnished by the Respondents show that both Cameronand Gaither made more than full-time wages for the period July 2 to October 12,1945.This indicates regularity in attendance and consistent production of out-put.Cameron gave uncontroverted and credited testimony, that her work per-formance had never been criticized. She served as union observer at the Boardelection.Gaither gave credited testimony reading,I did practically some of everything that was there to be done, such as pick-ing up candy for them and sacking peanuts, and other various things thatwould be done, I did.Gaither estimated that her transfers from her regular assignment wrappingcandy amounted to 1 day a month. She gave undenied testimony, credited by theundersigned, that her work was never criticized on any of her assignments.Gaither was informed by Stewart on October 12, 1945, that the plant was outof sugar and therefore he didn't have anything for her to do. Stewart's statementto Cameron, as she testified, was that the supply of corn syrup was exhaustedand that he could not tell how long the lay-off would continue.He advised thatshe call in from time to time and inquire if the corn syrup had come in.The record thus clearly establishes that these nine complainants had beensatisfactory employees from the dates of their respective hirings until that ofthe termination of their employment.Except in the case of Peters the recordis barren of suggestion that either their attendance or efficiency had not beenentirely satisfactory.The fault ascribed to Peters was explained and the matterclosed with her reinstatement on July 2, 1945. Subsequent to that date, on July 5,Jackson assured the assembled employees that their work was satisfactory andthat they might expect to continue their employment. These assurances he sup-ported with the potent substantiation of a general raise.The Respondents contend that the terminations of complainants were justi-fied by legitimate business reasons and that the lengthening of the lay-offs intodischarges was due to the permanent cessation of cracker sandwich productions.The record does not contain data which permit of an exact analysis of the em-ployment situation in Respondents' plant from August 7 to the close of 1945.However, the earning data, presented by the Respondents, indicates that at leastthree white female employees'" worked substantially all of the 3 final monthsof that year.Seven other white female employees earned $100 to $190 each.This, at full-time earnings, means from 5 to 9 weeks employment. It will benoted that the Union won the Board election on July 26, 1945, and that the firstlay-off of these union employees occurred, less than 2 weeks later, on August 7.In the closing days of September the Respondents advertised for white femalehelp.At that time they refused applications from the complainants for rein-statement and, as just indicated, began the process of replacing colored unionmembers with newly hired white women.While the cracker sandwich department was permanently closed for legiti-mate business reasons, only Moses, Peters, Murray, and Roberts, as set forthabove, were employed in that work.Bronson,Ware, Winfrey, Cameron, andGaither were all regularly occupied in work which had been resumed and was35Nina Burnham replaced Bronson and earned in that period $350,Evia M.Bassettreceived $241 50 and Louise Wallace$231.13. CAPITAL CITY CANDY COMPANY463in operation at the time of the hearingMoreover, as the evidence recountedestablishes, and the undersigned finds, Moses, Peters, Murray, and Roberts hadsuch experience and proved capacity at the operations which were continuedas better fitted them for this work than such admittedly inexperienced employ-ees as replaced themThis purported explanation of the Respondents for thedischarges is obviously insincere when judged in the light of the events at theclose of September 1945. It is manifestly false if applied to the discharges ofCameron and Gaither on October 12, 1945, when 10 white female employeeswere in the plant.The Respondents failed to supply records of employmentcovering the crucial period following August 7, 1945. It is therefore a fairinference, drawn by the undersigned, that" such data would not support theircontentionAfter consideration of the record, and the demeanor of the wit-nesses, the undersigned is convinced and finds that these nine complainantswere laid off in pursuance of a definite plan to discharge union adherents andreplace theiu with newly hired employees. Accordingly, he finds no merit in thecontention of the Respondents that business considerations dictated these dis-charges izThe Respondents further contend that the complainants failed of reinstate-ment because they did not make proper applicationJackson stated that it washis established policy to fill vacancies each day from applicants at the plantgate.He further made a point of the alleged fact that hiring was his responsi-bility and that none of the employ ces had applied to him personally.Thesenine complainants were not new applicantsThey were employees of consid-erable service, each of whom had been assured when laid off that she would benotifiedwhen Respondents again had need of her servicesThe record showsthat Respondents had readily available means for such notificationAfter theJune lay-off each employee was notified to return by letter through the UnitedStatesmails under date of June 28, 1945This letter was in the followingform: IsTo all Employees :This is to advise that we are planning to start operating our plant MondayMorning July 2,1945, with the same hours as heietofore, as follows:Female Workers from 8 a. ni to 4. 30 p in.Male Workers from 7: 30 a. in to 4: 30 p inIf for any reason you cannot arrange to report for work at the above statedhours, we would appreciate your advising us in order -that we may knowwhat to expect.Yours truly,CAPITAL CITY CANDY COMPANY,By R L JACKSON,SR,i°Managcr.Interstate Cil cuit, Inc. vU S, 306 U S 208, 226 The Court said :The production of weak evidence when strong is available can only lead to the conclu-sion that strong would have been adverse. Silence then becomes evidence of the mostconvincing character.lr In reaching this conclusion the undersigned has borne in mind the business considera-tions which justify a lay-off on August 7 and 14, 1945Winfrey testified as to the laterdate,"He [Stewart] laid off a lot of us . . just a gang of as " Further, dueweight has been given to the postponement of negotiations on August 29, 1945, when, asWilson testified,"there were some eight or ten employees"The conclusion reached isthat the purported lay-offs were in fact discharges.When the period of justified lay-offended the Respondents not only did not fulfill their promises to recall these complainantsbut invariably Fef ised their requests for reemployment.'gBronson, Gaither, Roberts, Cameron, Moses, Winfrey, Murray, and Ware testified as tothe receipt of such letters.The Respondents admit that the letter was sent to all employees19At the hearing the Respondents pointed out that these letters were not signed byJackson in personHowever, it was admitted that signing and mailing the letter waswith due authorization.717734-47-vol. 71-31 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther, the Respondents sent notices of separation under date of August 13,1945,20 accompanied by letters constituting releases to the employees laid off onAugust 7, 1945.On January 22, 1940, they notified a considerable number ofemployees by letter that, through error, they had been underpaid in 1945Theseemployees were requested to call for further sums due them 2'The Respondentsadmittedly made no effort to communicate with the complainants laid off beforefilling their positions although, as the record demonstrates, well accustomedavenues of communication were availableMoreover, the record reflects that repeated timely applications were made bythe complainants.22The group who had been notified of a lay-oft on August 7,1945, including Bronson, Ware, Roberts, Murray, Moses, and Peters, returnedto the plant on the following Friday, August 10, to collect their pay.Whilethere they inquired of Stewart and Cashier C W Garrison,20 when they mightreturn to workBronson testified that she first asked Garrison if the paperused in sealing boxes had been received and was told that it had not. Thegroup then applied to Stewart.Bronson's further testimony reads:And he [Stewart] stood thereand smiledfor aboutfiveminutes.Hesaid,we cut out that department over there. [The reference is to sealingthe boxes.]And so he said, "We also cut out the sandwich department."I said, "I wished you had told me because I would have gotten a job." Sohe just stood there and smiled.Leola [Ware] said, "You mean to say you aren't going to seal anymore?"He said, "No, we are just going to put them in like this."Peters testified that Bronson and Ware talked to Stewart on this occasion.Roberts testified that on August 10, 1945, she had asked Garrison what the lay-offwas all about, and why they had not called those laid off back to workGarrison replied to both inquiries that he did not know.After the Respondents advertised on September 29 and 30, 1945, for whitefemale employees, Bronson, Peters, Murray, Ware and Roberts, acting underthe advice of union officials, again applied for work.Bronson's testimony asto their interview with Stewart reads,He [Stewart] came down and he asked what did we want.We told him,we asked him did he have any jobs, asked him had the material come back.He said no.We said, "You don't have any work for us to do?"He said, no.Peters' testimony regarding this interview substantially corroborates that ofBronson.It is recordedas follows :Well, when we went in, I told him we came back to get our job, and askedhim did he need anybody.And I told him I saw an ad in the paper.10 Such notices of separation sent to Bronson,Peters,Winfrey and Moses were incorpo-rated in the record, as were the accompanying releases sent to Bronson,Peters,Roberts andMosesMurray,Ware and Winfrey,as Board witnesses,gave credited testimony thatnotices of separation had been received by themWinfrey also testified that she had re-ceived a release,while Murray and Ware mentioned the notice of separation only.21Bronson,Gaither, Peters,Winfrey, Murray,and Ware are positively shown to havereceived such letters.zzFindings in this section are based on the testimony of Board witnesses named, whichis uncontroverted unless otherwise stated.23Garrison signed three of the form Notices of, Separation which are in evidence usingthis title.Jackson described his duties as that of bookkeeper.Garrison did not exercisesupervisory functions.He served as Company observer at the Board election. CAPITAL CITY CANDY COMPANY465He said,"Well,we aren'teven cooking potato chips . . . because wedon t hardly have enough work for the three34 doing that that we kept here "Murrayalso testified as to this interviewHer statement is similar inessentials to that of PetersWaretestified that she telephoned to the Respondents secretary,Minnie R.Clegg,shortly beforeOctober 12,1945, and asked vrhether the needed raw ma-terials had been receivedClegg informed Ware that they had not.Cameron made repeated inquiries of the same nature of Clegg by telephone,and in person,on October 19, about November 2 and finally about 10 days later.Clegg on each of the first two occasions informed Cameron that needed materialshad not been received.On the final inquiry she advised, as an excerpt fromCameron's testimony reads,She told methat they still didn't have it [corn syrup] and she just dichi'tknow what they were going to do. She told me she thought I had better getanother job,she didn't think that one was going to be any more good.Gaither testified that a month and a half or two months after her employmentterminated,sometime in December 1945 she talked with Jackson about the possi-bility of being recalled.Her testimony in part reads,I called down there one day because I needed work to do and, of course, Ihadn'tbeen called back.And so I called down there and the secretaryallowed me to speak to Mr. Jackson,and lie told me-in the meantime Iasked him had the sugar come in or did he have something for us to do. Andhe said he didn't have anything for us to do yet I told him-I asked him,because I would have to find some work to do because I had to work. Andof course,he agreed that was a good idea. 2'The undersigned notes that Jackson testified positively that none of theemployees had applied to him personally for reinstatement.Gaither was in everyrespect an impressive and credible witnessHer detailed statement is persuasive.Jackson's testimony was marked by frequent lapses of memory.After consider-ing the full record and the demeanor of these witnesses,the undersigned creditsGaither's testimony regarding this incident.In appraising the record of applications by these employees for reinstatementthe undersigned has given consideration to testimony by Winfrey.She was askedwhy, living just across the street from the plant,she had never applied to Jacksonand replied, "after he laid off all the colored, why,there was no use.Mr. Stewartsaid when he laid its off, he would send back for us when he got some more sugar."The undersigned finds that in view of like definite promises given to other com-plainants they might fairly have understood that the initiative in rehiring wouldbe taken by the Respondents.The general recall after the June lay-off by letterdated June 28, 1945, was a weighty precedent going far to justify such an expec-tation.The undersigned notes further that Respondents refused to rehire thegroup applying on October 1, 1945,although at the time advertisements had beenpublished for employees to do the very work these applicants had given full evi-dence of ability to perform.At the same time the Respondents were hiring inex-perienced workers for the positions these employees had filled.Further, Cameron,24This reference evidently is to Cameron, Gaither and Willaford21Elsewhere Gaither testified, "I told him I needed work and I wanted to know,becauseIwoud rather have gone back to work there because I liked the work. And I called himand he said the sugar hadn't come in." 466DECISIONS OF NATIONALLABOR RELATIONS BOARDwho was proven by the record to be a very efficient employee, was advised byRespondents' representative to seek other employment at a time when her accus-tomed work was being done by newly lured employees. Jackson refused Gaither sapplication in December 1945, under similar conditions.As noted above, the Union, acting as the statutory representative of its mem-bers who had been laid off, requested of the Respondents in each bargaining con-ference that they be reinstated.The Respondents' answer was uniformly thatthey would reinstate one or two, to be designated by the Union, at once andothers as need for their services-arose.After consideration of the full recordthe undersigned finds that none of the complainants was at any time given anunqualified offer of reinstatement by the RespondentsJackson stated that the terminations of these nine complainants were buttemporary lay-offs and that he was, and had been continually, willing to rein-state them.This contention is effectively disproved by the repeated refusals torehire them set forth in this Intermediate Report.The contention that the lay-offs were temporary is palpably inconsistent with the fact that several of thecomplainants were definitely released under date of August 13, 1945 20 The formletter sent them reads:To WHOM IT MAY CONCERN :This is to certify that ------------ is Riolougei employedby us and anyoneneeding her services may employ her without any interference from us.[Italics added.]Yours very truly,R L JACK SON,27CAPITOL [SIC] CITY CANDY COMPANY.Furthermore, the Respondents' action in progressively replacing these coloredcomplainants by white female employees is inconsistent with this contentionWinfrey lived just across the street from the plantShe testified that on thedate of the termination of her employment, August 14, 1945, no white femaleproduction workers were in the plant.On September 29 and 30, 1945, the Re-spondents advertised in a local newspaper under the caption, "Help WantedFemale."The advertisement read : "Girls for wrapping candy, starting pay50 cents, with automatic increases."These advertisements were for white helpCameron testified that at the time she was laid off on October 12, 1945, aboutfivewhite female workers were employed on the second floor whei e she workedand about the same number on the floor below. Gaither corroborated Cameronas to the number of white employees on the second floor.At this time but threecolored female employees were at work ; Cameron, Gaither and WillafordAllwere laid off at this time and the female production workers were thenceforthwhite.The Board called Employee Silas Mattox as a witness, who gave un-controverted testimony, credited by the undersigned. that he counted-the whitefemale employees as they checked in at the time clock in each of the 4 weekspreceding the middle of February 1946 and found that about 20 or 22 were em-ployed.Among the white employees hired were Nina Burnham and Evia MBassett, both of whom had had previous experience in the plant. Others wereinexperienced in a candy factory, as Jackson admitted' in his testimony, though,as he testified, "Some of them had probably worked in a bakery or something ofthat sort."Since these inexperienced workers were replacing well experiencedand efficient workers and receiving 5 cents an hour higher pay as an entianeewage, these displacements have no economic justification nor do the Respondents20Bronson, Peters, Roberts and Mosesn As before the Respondents admit that this was an authouzed signature althoughJackson did not in factaffix his name CAPITAL CITY CANDY COMPANY467attempt such an explanation.With their advent the displacement of union mem-bers=was completeThe Union which became the statutory representative of theemployees on July 26, 1945, had no members in the plant after October 12, 1945.After consideration of the record, the anti-union bias evidenced by- the Re-spondents and the inadequacy of the reasons ascribed by them for their failureto reinstate the complainants, the undersigned is convinced and finds that thecontrollingmotivation of the Respondents for the discharge, and subsequentiefusal to reinstate, of Viigiiiia Bronson, Ellen Moses, Zitta B. Murray, RubyPeters. Roberta Roberts, Leola Ware, on August 7, 1945, of Eveline Winfrey onAugust 14, 1945, and of Mamie Cameron and Johnnie Gaither on October 12,1945, was their union membership and activity and Respondents' desire to drivethe Union from their plant.The Respondents, by discharging and subsequently refusing to reinstate Vir-ginia Bronson, Mamie Cameron. Johnnie Gaither, Ellen Moses, Zitta B. Murray,Ruby Peters, Roberta Roberts, Leola Ware, and Eveline Winfrey, have discrim-niared in regard to their hire and tenure of employment and the terms andconditions of their employment ; have discouraged membership in a labor unionand have interfered with, restrained, and coerced their employees in the exerciseof rights guaranteed in Section 7 of the Act.D. Alleged discriminatory dischargesThe complaint alleges thatLucille Pickenswas discriminatorilydischarged onAugust 7. 1945Grace Stephenson August 15, 1945, andMai i/ Loweon August 17.1945These complainants did not appear as witnesses. It was stated by theBoard's counsel that they were seriously ill and unable to attend the hearing.Under these circumstances evidence as to their work records is scanty.Earningsdata. previously referred to, show that Pickens' earnings in the period July 2toAugust 7 were exceeded among the complainants only by thoseof Bronsonwho. it will be remembered, received a wage rate 5 cents an hour higher thanthe other female production workersStephens had earnings nearly equal tothe full-time wages for her period of employment.Lowe's earningswere abouttwo-thirds of full-time pay at time rates.It is in evidence that Stephens waslaid off at the same time as Winfrey and had been working as a candy wrapper.There is no positive showing in the record that Pickens, Stephens, or Lowe hadjoined the UnionIn this state of the record the undersignedconcludes andfinds that the Board has not sustained the burdenof proof and affirmativelyshown that Pickens, Stephens, and Lowe were discriminatorily dischargedAc-cordingly it will be recommended that so much of the complaint as alleges theirdiscriminatory dischargebe dismissedwithout prejudice.IV. THE EFFECT OF THE UNFAni LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurringin connection with the operations of the Respondents' business described inSection I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V THE REMEDYIL'iving found that the Respondents have engaged,in certain unfair labor prac-tices. the undersigned will recommend that they cease and desist therefrom andtake certain affirmative action found necessary in order to effectuate the policiesof the Act. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt has been found that the Respondents discharged Ellen Moses, Zitta BellMurray, Ruby Peters, Roberta Roberts, Leola Ware, and Virginia Bronsonon August 7, 1945,, Eveline Winfrey on August 14, 1945; and Mamie Cameronand Johnnie Gaither on October 12, 1945, and thereafter refused to reinstatethem, thus unlawfully discriminating in regard to their hire and tenure ofemployment and the tei ms and conditions of their employment It will accoi J-ingly be recommended that the Respondents be ordered to offer these employeesimmediate and full reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority or other rights and privileges theymay have, dismissing, if necesasry, any employee hired since the date of thediscriminatorily discharges to perform work which the complainants are qualifiedto perform. It will be further recommended that the Respondents make themwhole for any loss of pay they may have sullered by reason of the Respondents'discriminatory action, by payment to them of a sum of money equal to theamount they would normally have earned as wages from the dates of theirrespective discriminatory discharges to the date of the Respondents' offer ofreinstatement, less their net earnings 28 during said period.Since as set forth above the Respondents have engaged in a persistent andstudied course of action designed to defeat the development of an organizationin their plant fitted to engage in the collective bargaining which it is the centraland declared purpose of the Act to promote. the undersigned finds that theRespondents have manifested a fixed determination to hinder and defeat theprocesses which are necessary precedents to collective bargaining.The massdischarge of all union adherents after the Union's success in a Board election,was a manifest attempt to destroy the basis for collective bargainingThe under-signed notes that Cameron and Gaither were discharged after the Respondentshad met with the Union' in their first bargaining conference. It would bedifficult to conceive more effective action than that taken by these Respondentsto defeat collective bargaining or one more flagrantly violative of the Act 21 Underthese conditions it will be recommended that the Board's order require theRespondents to cease and desist from all acts and utterances which oppose thecentral purpose of the Act which is to promote collective bargaining.The deter-rent purpose of the Act will be defeated unless the Board's order is as comprehen-sive as the probability of the commission of the unfair labor practices indicated bythe proven offenses of the Respondents. It will therefore be recommended thatthe Capital City Candy Company be ordered to cease and desist from in anymanner infringing upon the rights guaranteed their employees by Section 7of the Act.On the basis of the above findings of fact and upon the entire record in thiscase, the undersigned makes the following:CONCLUSIONS of LAw1.Bakery and Confectionery Workers International Union of America, Local42, affiliatedwith the American Federation of Labor, is a labor organizationwithin the meaning of Section 2 (5) of the Act.By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the Respondents,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8 N. L. R. B. 440.Monies received for work performedupon Federal, State, county, municipal,or other work-relief projects shall be considered asearnings.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S 7.21 See N.L. R. B.v. Automotive Maintenance Machinery Company,315 U. S. 282. -CAPITAL CITY CANDY COMPANY4692, By discriminating in regard to the hire and tenure of employment andthe terms and conditions of employment of Virginia Bronson, Mamie Cameron,Johnnie Gaither, Ellen Moses, Zitta Bell Murray, Ruby Peters, Roberta Roberts,Leola Ware, and Eveline Winfiey, thereby discouraging membership in a labororganization, the Respondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act.3By interfering with, restraining, and coercing their employees in the ex-ercise of the sights guaranteed in Section 7 of the Act, the Respondents haveengaged in and are engaging in unfair labor practices within the meaning ofSection 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondents have not been proven to have discriminatorily discharged,nor refused to rehire, Lucille Pickens, Grace Stephens, and Mary Lowe, withinthe meaning of Section 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Respondents, Robert L. Jackson, Sr., Robert L.Jackson, Jr., Mrs. Willamae Young, and Mrs Bobbie Dolvin, d/b/a Capital CityCandy Company, and their officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in the Bakery and Confectionery Workers In-ternational Union of America, Local 42, A. F. L., or any other labor organizationby discriminating in regard to the hire and tenure of employment or any termsand conditions of employment of their employees ;(b) In any other manner interfering with, restraining, or coercing theiremployees in the exercise of the right to self-organization, to form, join orassistBakery and Confectionery Workers International Union of America,Local 42, A. F. L, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protection as guar-anteed in Section 7 of the Act.Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act:(a) Offer to Virginia Bronson, Mamie Cameron, Johnnie Gaither, EllenMoses, Zitta Bell Murray, Ruby Peters, Roberta Roberts, Leola Ware, andEvelineWinfrey immediate and full reinstatement to their former or substan-tially equivalent positions without prejudice to their seniority or other rightsand privileges :(b)Make whole Virginia Bronson, Mamie Cameron, Johnnie Gaither, EllenMoses, Zita Bell Murray, Ruby Peters, Roberta Roberts, Leola Ware, andEvelineWinfrey for any loss of pay they may have suffered by reason of theRespondents' discriminatory action against them ;(c)Post at their plant at Atlanta, Georgia, copies of the notice attachedhereto marked "Appendix A."Copies of said notice, to be furnished by theRegionalDirector for the Tenth Region, after having been signed by theRespondents' representative, shall be posted by the Respondents immediatelyupon the receipt thereof, and maintained by them for sixty (60) consecutivedays thereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by theRespondents to insure that said notices are not altered, defaced, or covered byany other material ; 470DECISIONS OF NATIONALLABOR RELATIONS BOARD(d)Notify the Regional Director for the Tenth Region (Atlanta, Georgia)inwriting,within ten (10) days from the (late of the receipt of this Inter-mediate Report, what steps the Respondents have taken to comply therewithIt is further recommended that the complaint herein be dismissed insofaras it alleges that Lucille Pickens, Grace J. Stephens and Mary Lowe werediscriminatorily dischai godIt is further recommended that unless on or before ten (10) clays from thereceipt of this Intermediate Report, the Respondents notify said RegionalDirector in writing that they will comply with the foregoing recommendations,the National Laboi Relations Board issue an order requiring the Respondentsto take the action aforesaid.As provided in Section 33 of Article 11 of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) clays fromthe date of the entry of the order transferring the case to the Board, pursuantto Section 32 of Article II of said Rules and Regulations, file with the Board.Rochambeau Building, Washington 25, D C, an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Inuiiediately upon the filing of Such state-ment of exceptions and/or brief, the party or counsel for the Board filing theswine shall serve a copy thereof upon each of the other parties and shall filea copy with the Regional DirectorAs further provided in said Section 33,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) clays from thedate of the order transferring the case to the BoardAny party desiring tosubmit a brief in support of the Intermediate Report shall do so within fifteen(15) days from the date of-the entry of the order transferring the case to theBoard, by filing with the Board an original and four copies thereof, and byimmediately serving a copy thereof upon each of the other parties and theRegional Director.CHARLES E PERSONS,Trial Eiiaiivmner.DatedMay 29. 1946APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organiza-tions, to join or assist Bakery and Confectionery Workers InternationalUnion of America, Local 42, affiliated with the American Federation ofLabor, or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, -and to engage in concerted activities forthe purpose of collective bargaining or-other mutual aid'or'protectionWE wiLL ovria to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice CAPITAL CITY CANDY COMPANY471to any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Virginia BronsonRuby PetersMamie CameronRoberta RobertsJohnnie GaitherLeola WareEllenMosesEveline WinfreyZitta Bell MurrayAll our employees are tree to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganizationROBERT L. JACKSON, SR.,ROBERT L JACKSON, JR,MRS. W'ILLAMAE YOUNG,MRS. BOBBIE DOLVIN,d/b/aCAPITAL CITY CANDY COMPANY,Employer.Dated-------------- By----------------------------------------------------(Representative)(Title)NoTE.-Any of the above-named employees presentlyserving inthe armedforces ofthe United States will be offered full reinstatement upon application inaccordancewith the Selective Service Act after discharge from the armed forces.This notice mustremain posted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any other material.